MR. PRESIDING JUSTICE DRUCKER delivered the opinion of the court. Defendants appeal from the denial of their petition for a new trial under section 72 of the Civil Practice Act (Ill Rev Stats, 1963, c 110, § 72). After a bench trial the defendants were found to have converted plaintiff’s property and judgment was entered in the amount of $12,000 plus costs. In addition, the court made a special finding that malice was the gist of the action against one of the defendants, Hugh Ross. In their petition defendants allege that the testimony of plaintiff’s sole witness was perjured. The issues presented in this appeal are moot since the aforesaid judgment was reversed by this court [First Finance Co. v. Ross, 75 Ill App2d 403]. Therefore the appeal is dismissed. Appeal dismissed. ENGLISH and McCORMICK, JJ., concur.